Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a drive circuit, comprising: a plurality of capacitors; a plurality of first interrupters, coupled between a voltage source and the plurality of capacitors, configured to select paths through which electric charges are supplied to the plurality of capacitors; and a plurality of second interrupters configured to select paths through which the plurality of capacitors supply electric charges to a plurality of light emitting elements and particularly including “wherein, in a case where the first interrupters are controlled and a first electric charge is stored in a capacitor corresponding to a first light emitting element included in the plurality of light emitting elements to selectively turn on the first light emitting element” as recited in claim 1 (claims 2-15 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a drive circuit, comprising: a plurality of capacitors; a plurality of first interrupters configured to select paths through which electric charges are supplied to the plurality of capacitors; and a plurality of second interrupters configured to select paths through which the plurality of capacitors supply electric charges to a plurality of light emitting elements and particularly including “ wherein the drive circuit further comprises a discharger configured to discharge a capacitor corresponding to a light emitting element not to be turned on among the plurality of light emitting elements, while a light emitting element to be turned on among the plurality of light emitting elements is turned on”, in combination with the remaining claimed limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844